 1
                                                                 HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10
     KELSIE BRANSTETTER,
11                                                      C19-2104 TSZ
                                   Plaintiff,
12                                                      JOINT STATUS REPORT,
            v.
                                                        STIPULATION AND ORDER FOR
13
     HOLLAND AMERICA LINE N.V. LLC,                     STAY
14
                                   Defendant.
15

16                                              STIPULATION
17          WHEREAS, Plaintiff Kelsie Branstetter (“Plaintiff”) brought suit against Defendant
18
     HOLLAND AMERICA LINE N.V. (“Defendant”) alleging causes of action for Jones Act
19
     negligence, unseaworthiness, and maintenance and cure;
20
            WHEREAS, Plaintiff’s employment agreement with Defendant obligates Defendant to
21

22   pay certain benefits to Plaintiff in the event of a workplace injury, including, where appropriate,

23   maintenance (living expenses) and cure (medical expenses) until Plaintiff reaches a point of

24   maximum medical improvement;
25

26
                                                                         GORDON REES SCULLY
     STIPULATION AND ORDER FOR STAY - 1                                  MANSUKHANI, LLP
     C19-2104 TSZ                                                        701 Fifth Avenue, Suite 2100
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 695-5100
                                                                         Facsimile: (206) 689-2822
 1          WHEREAS, Plaintiff and Defendant have settled Plaintiff’s Jones Act negligence,
 2   unseaworthiness, and past maintenance and cure claims;
 3
            WHEREAS, the Parties stipulated to stay this case to permit time for the parties to finalize
 4
     their settlement as to Plaintiff’s Jones Act negligence, unseaworthiness, and past maintenance
 5
     and cure claims;
 6

 7          WHEREAS, the Parties also stipulated that in the event Plaintiff is not pursuing any

 8   additional claims for maintenance and cure against Defendant for her shipboard injuries as

 9   described in her complaint within sixty (60) days after Plaintiff is declared to have reached
10
     maximum medical improvement, the parties will jointly move for dismissal with prejudice of
11
     this action pursuant to FRCP 41(a)(1)(A)(ii);
12
            WHEREAS, the Parties stipulated that in the event Plaintiff and Defendant have not
13
     resolved all outstanding issues between them related to Plaintiff’s claim for maintenance and
14

15   cure as described in her complaint within sixty (60) days of Plaintiff being declared to have

16   reached the point of maximum medical improvement, the parties will jointly move for relief
17   from the stay and will request a scheduling conference be scheduled for the purposes of setting
18
     new case management and trial dates;
19
            WHEREAS, on July 1, 2020, this Honorable Court entered an order on the stipulation of
20
     the parties which stayed the case and vacated the then-existing case management and trial dates
21

22   and ordered the parties to submit a Joint Status Report by December 18, 2020 [Dkt. No. 39];

23          WHEREAS, on December 16, 2021, this Honorable Court entered an order on the further

24   stipulation of the parties which stayed the case for an additional six months and ordered the
25   parties to submit a Joint Status Report by June 18, 2021 [Dkt. No. 41]; and
26
                                                                         GORDON REES SCULLY
     STIPULATION AND ORDER FOR STAY - 2                                  MANSUKHANI, LLP
     C19-2104 TSZ                                                        701 Fifth Avenue, Suite 2100
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 695-5100
                                                                         Facsimile: (206) 689-2822
 1          WHEREAS, Plaintiff is still receiving medical treatment for her alleged shipboard
 2   injuries and has not yet been declared to have reached the point of medical maximum
 3
     improvement;
 4
            THEREFORE, the parties, by and through their undersigned counsel, hereby agree and
 5
     stipulate, and request that this Court order, as follows:
 6

 7          1.      This matter shall continue to be stayed for an additional six (6) months to provide

 8      time for Plaintiff to potentially reach the point of maximum medical improvement;

 9          2.      In the event Plaintiff is not pursuing any additional claims against Defendant for
10
     maintenance and cure as described in her complaint within sixty (60) days after Plaintiff is
11
     declared to have reached maximum medical improvement, the parties will jointly move for
12
     dismissal with prejudice of this action pursuant to FRCP 41(a)(1)(A)(ii); and
13
            3.      In the event Plaintiff and Defendant have not resolved all outstanding issues
14

15   between them related to Plaintiff’s claim for maintenance and cure as described in her complaint

16   within sixty (60) days of Plaintiff being declared to have reached the point of maximum medical
17   improvement, the parties will jointly move for relief from the stay and will request a scheduling
18
     conference be scheduled for the purposes of setting new case management and trial dates.
19
            SO STIPULATED.
20
      LAW OFFICE OF JOHN MERRIAM                      GORDON REES SCULLY
21                                                    MANSUKHANI LLP
22

23    By: s/John W. Merriam                           By: s/Shannon L. Wodnik
      John W. Merriam, WSBA #12749                    Shannon L. Wodnik, WSBA #44998
24    Attorney for Plaintiff Kelsie Branstetter       Attorneys for Defendant Holland America
      Dated: June 18, 2020                            Line N.V.
25                                                    Dated: June 18, 2020
26
                                                                         GORDON REES SCULLY
     STIPULATION AND ORDER FOR STAY - 3                                  MANSUKHANI, LLP
     C19-2104 TSZ                                                        701 Fifth Avenue, Suite 2100
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 695-5100
                                                                         Facsimile: (206) 689-2822
 1                                               ORDER

 2           Pursuant to the foregoing Stipulation, IT IS HEREBY ORDERED AND ADJUDGED
 3   that:
 4
             1.     This matter shall continue to be stayed for an additional six months to provide
 5
        time for Plaintiff to potentially reach the point of maximum medical improvement;
 6
             2.     In the event Plaintiff is not pursuing any additional claims against Defendant for
 7

 8   maintenance and cure as described in her complaint within sixty (60) days after Plaintiff is

 9   declared to have reached maximum medical improvement, the parties will jointly move for

10   dismissal with prejudice of this action pursuant to FRCP 41(a)(1)(A)(ii); and
11
             3.     In the event Plaintiff and Defendant have not resolved all outstanding issues
12
     between them related to Plaintiff’s claim for maintenance and cure as described in her complaint
13
     within sixty (60) days of Plaintiff being declared to have reached the point of maximum medical
14
     improvement, the parties will jointly move for relief from the stay and will request a scheduling
15

16   conference be scheduled for the purposes of setting new case management and trial dates.

17           4.     The parties are ORDERED to submit a Joint Status Report by December 18, 2021,
18   informing the Court as to the status of this case if the parties have not reached a settlement
19
     agreement by that date.
20
             DONE and ORDERED on this 22nd day of June, 2021
21

22

23
                                                      A
                                                  THOMAS S. ZILLY
                                                  UNITED STATES DISTRICT JUDGE
24

25

26
                                                                        GORDON REES SCULLY
     STIPULATION AND ORDER FOR STAY - 4                                 MANSUKHANI, LLP
     C19-2104 TSZ                                                       701 Fifth Avenue, Suite 2100
                                                                        Seattle, WA 98104
                                                                        Telephone: (206) 695-5100
                                                                        Facsimile: (206) 689-2822
